As filed with the Securities and Exchange Commission on January 24, 2008 Registration No. 333-148262 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT No. 1 TO REGISTRATION STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT OF 1933 SUNTRUST MORTGAGE SECURITIZATION, LLC (Registrant) (Exact name of registrant as specified in its charter) Delaware 26-0751829 (State of Incorporation) (I.R.S. Employer I.D. No.) 901 Semmes Avenue Richmond, VA 23224 (804) 319-2488 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Copy to: Copy to: Robert G. Partlow Woodruff A. Polk, Esq. Kevin J. Buckley, Esq. 901 Semmes Avenue 303 Peachtree Street NE Hunton & Williams LLP Richmond, VA 23224 23rd Floor Riverfront Plaza, East Tower (804) 291-0949 (telephone) Atlanta, Georgia 30308 951 East Byrd Street (804) 291-0482 (telecopy) (404) 813-7094 (telephone) Richmond, Virginia23219-4074 (404) 214-8295 (telecopy) (804) 788-8200 (telephone) (804) 344-7999 (telecopy) (Name, address, including zip code and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o CALCULATION OF REGISTRATION FEE Title of Securities Being Registered Amount to be Registered* Proposed Maximum Offering Price Per Unit* Proposed Maximum Aggregate Offering Price* Amount of Registration Fee** Mortgage-Backed Pass-Through Certificates and Mortgage-Backed Notes $5,000,000,000 100% $5,000,000,000 $153,500.00 *
